Russell, J.
1. The court did not err in allowing the amendment to the petition. City of Columbus v. Anglin, 120 Ca. 785 (48 S. E. 318).
2. A petition containing a single count, seeking to recover damages growing of a transaction brought about by alleged negligence of the defendant, may be amended by adding a count in which the same injury is complained of, but in which the details of the transactions are varied. From certain technical standpoints, each count sets forth a distinct and separate cause of action, but the court will look beyond the fictitious separateness and distinctness of the alleged causes of action, where the interests of justice so require.

Judgment on the main bill of exception? affirmed; on the cross-bill reversed.